Citation Nr: 1532931	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  08-28 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Case Manager


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to October 1977.  

This issue initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In February 2011 and June 2014, the Board remanded the claim for additional development.  The claim has since been returned to the Board for further appellate consideration.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

Although the Veteran's claim was initially limited to the question of entitlement to service connection for PTSD, the medical evidence shows treatment for a variety of psychiatric disorders, including depressive disorder, bipolar disorder, cognitive disorder, organic affective disorder, attention deficit disorder, and unspecified personality disorder.  Therefore, the Board has previously broadened this issue to include service connection for an acquired psychiatric disorder, to include PTSD.  See June 2014 BVA Decision; Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Board remanded this matter to the RO with instructions to specifically take into account the Veteran's acquired psychiatric disorders other than PTSD.  The RO issued a supplemental statement of the case (SSOC) in November 2014 addressing this matter.  Based on that SSOC, it is unclear whether the RO considered these additional disorders, including depressive disorder, bipolar disorder, cognitive disorder, organic affective disorder, attention deficit disorder, and unspecified personality disorder.  Therefore, the Board finds that the RO should specifically address these psychiatric disorders while adjudicating this case.  See Stegall v. West, 18 Vet. App. 268 (1998).

Further, VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4) (2014).  As discussed above, a claim is not necessarily limited in scope to a single or particular diagnosis and should be construed "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed processing that claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In this case, there is evidence that the Veteran has a psychiatric disorder.  VA treatment records show the Veteran has been diagnosed with a variety of psychological disorders, including  PTSD, depressive disorder, bipolar disorder, cognitive disorder, organic affective disorder, attention deficit disorder, and unspecified personality disorder.  Further, there is some evidence of a possible in-service stressor.  The Veteran has stated that he was involved in an in-service incident where he was racially harassed and struck by a fellow soldier, and he responded by stabbing that soldier.  See October 2010 Hearing Transcript; June 2008 Veteran Statement.  Military records also indicate the Veteran was involved in a stabbing incident where he was found at fault.  See August 1976 Enlisted Evaluation Report.

The Board notes that the Veteran was assaulted during a car-jacking post-service in June 2001 and suffered a traumatic brain injury.  It appears that the Veteran was not diagnosed with any psychiatric disorders until after that assault.  The record also contains conflicting statements as to when the Veteran's PTSD symptoms began.  November 2005, January 2006, and March 2010 VA treatment records indicate that the Veteran has PTSD as a result of the car-jacking during civilian life.  However, the Veteran has stated that he believes the in-service incident marked the beginning of his PTSD symptoms.  The Board also notes that the Veteran has stated he was abused as a child.  See November 2007 VA Treatment Records.

Under these circumstances, the Board finds that a remand is needed to obtain a VA examination to determine whether any of the Veteran's current acquired psychiatric disorders, to include PTSD, are related to his military service.  Any outstanding, relevant treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records.  All attempts to obtain records should be documented in the claims folder.

2.  After receipt of any outstanding evidence, but whether or not records are obtained, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorders.  The examiner must be provided access to the Veteran's electronic claims files, including the Virtual VA and VBMS files.  The examiner must specify in the examination report that the claims files, including the electronic Virtual VA and VBMS files have been reviewed.  

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder occurred in or is otherwise etiologically related to the Veteran's military service, to include in-service assault.  

3.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  The AOJ should specifically consider and address acquired psychiatric disabilities other than PTSD.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




